Citation Nr: 1501837	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-09 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for residuals of acoustic neuroma, to include bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1987.  

This matter (which has been reclassified as on the title page as such best represents the Veteran's claim) is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in April 2014 before the undersigned Veterans Law Judge (VLJ), sitting in St. Paul, Minnesota.  A copy of the transcript of that hearing is of record.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

The Veteran seeks entitlement to service connection for residuals of an acoustic neuroma, to include bilateral hearing loss.  See, e.g. his April 2012 claim and/or the April 2014 hearing transcript.  Primarily, he claims that while his acoustic neuroma was first medically shown in 1995, it was present during his military service as reflected by his alleged facial paralysis and weakness, tinnitus, and dizziness.  Moreover, he asserts that neuromas are slow growing and has submitted medical opinion that supports his claim that the neuroma was present during service and that his hearing loss developed as a result.  

Review of the record reflects that the service treatment records (STRs), to include audiometric examinations at time of enlistment in 1981 and upon periodic examination in 1985, do not show hearing loss or other findings suggestive of acoustic neuroma.  A 1987 document reflects that the Veteran chose not to be examined at time of separation.  

Post service records show that the Veteran underwent audiometric testing in May 1995.  Left ear was within normal limits but right ear hearing loss was indicated.  He underwent same day surgery for middle fossa acoustic neuroma resection.  Postoperative, he was seen for unilateral hearing loss, dizziness, and abnormal facial nerve activity.  While he had good hearing preoperation, he lost all right ear hearing function after the surgery.  Additional audiometric testing in August 1995 again showed hearing within normal standards in the left ear but hearing loss in the right ear.  

VA audiometric examination in March 2011 showed right ear hearing loss by VA standards.  See 38 C.F.R. § 3.385 (2014).  The examiner opined that the Veteran's hearing loss was unrelated to active service.  For rationale, she pointed to the inservice audiometric examinations (1981 and 1985) which showed no evidence of significant shift in thresholds.  Upon additional VA audiometric evaluation in June 2012, the audiologist agreed with the 2011 opinion based on the same rationale.  

The Veteran's private physician, a professor of neurotology, S.L., M.D., submitted statements in December 2011 and March 2013 which, to some extent, support the Veteran's claim that his neuroma was present during his time in service.  In the 2011 statement, the physician noted that while there was no way to be absolutely sure about the length of time that the Veteran's tumor was present, neuromas grew slowly, and by his estimation, the tumor was present between seven and 15 years prior to surgery.  Moreover, he noted that the Veteran had episodes of vertigo and dizziness earlier than when the neuroma was found in 1995 as evidenced by his undergoing a computerized axial tomography (CAT) scan in 1988.  

In his 2013 statement, the private doctor included excerpts from medical treatises which he noted pertained to the measurement of tumors.  He noted that the different sources gave conflicting information concerning the estimated date when the tumor started and whether it occurred during the time that the Veteran was in service.  

At the April 2014 hearing, the Veteran and his wife testified that the Veteran experienced facial weakness and paralysis as well as tinnitus and dizziness in 1985.  (Hrg. tr. at pgs. 4-6.)  He underwent a CAT scan due to his dizziness shortly after service separation in 1988 but records of such were no longer available (Hrg. tr. at pgs. 6-7.).  It was also claimed that the Veteran had left ear hearing loss which was also the result of inservice acoustic trauma.  (Hrg. tr. at pg. 15.)  

A VA examination addressing the medical questions raised has not been conducted in this case.  No VA medical professional has addressed whether the Veteran's neuroma which caused his right ear hearing loss was manifested during service.  As noted above, there is medical evidence of record as provided by a private doctor that supports the Veteran's claim in this regard.  Moreover, it does not appear that left ear hearing loss (which has been alleged to be present by the Veteran and his wife) has been evaluated.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an otolaryngologist (not an audiologist) or other similarly qualified individual to evaluate the nature and etiology of the Veteran's acoustic neuroma, to include hearing loss.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests, to include audiometric testing, deemed necessary by the examiner should be accomplished.  The Veteran should be asked to provide a complete medical history, including a history of his noise exposure during active duty, and subsequent to service as a civilian, as well as all symptoms he believes were symptoms of right ear acoustic neuroma.  The examiner should be asked to identify any hearing loss, acoustic neuroma, or other residuals of acoustic neuroma currently experienced by the Veteran.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following questions: 

a.  Is it at least as likely as not (i.e., a 50 percent or greater probability) that a right ear acoustic neuroma (or any other acoustic neuroma found on examination) is etiologically related to active military service?  

In forming this opinion, the examiner must not only consider whether a disease, event, or injury (i.e., acoustic trauma) in service could have caused the neuroma, but also whether the neuroma could have first manifested during service, regardless of cause.  The examiner should discuss the private physician's opinion of record which suggests that neuromas are slow growing and could have been present during service as indicated by complaints of facial paralysis and weakness, tinnitus, and dizziness.  

b.  If the examiner determines that an acoustic neuroma is etiologically related to active military service, is it at least as likely as not (i.e., a 50 percent or greater probability) that right ear hearing loss (or left ear hearing loss, if present), is due to the acoustic neuroma?  

c.  Is it at least as likely as not (i.e., a 50 percent or greater probability) that hearing loss in either ear, independent of the neuroma, is due to acoustic trauma during active service?  The examiner need not differentiate what portion of the Veteran's hearing loss is due to the neuroma and what portion is due to in-service noise exposure, but rather opine as to whether any portion of the loss of hearing acuity is due to in-service noise exposure.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

The examiner must document the Veteran's subjective history regarding his acoustic neuroma and hearing loss, and consider and discuss those complaints in the opinion.  The examiner is advised that the Veteran and his wife are competent to speak to experiencing hearing difficulty, dizziness, and facial weakness.  

If the examiner finds the Veteran's subjective history inconsistent or implausible when viewed in the context of the complaints, treatment, and diagnoses documented in and after service, the examiner must explain the reasons for that finding.  

A complete rationale for any opinion offered must be provided.  

Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

2.  After completing the above actions and any other development deemed necessary, readjudicate the issue of entitlement to service connection for residuals of acoustic neuroma, to include bilateral hearing loss.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after they have had an adequate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

